DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-12, 24-28, and 183-187 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed November 15, 2021, with respect to the rejection(s) of claims 8, 24, and 183 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §112(b). 
Claims 8, 24, and 183 have been amended to recite the second device reporting the data receiving status information of the first device to a parent node of the second device and further recite the data receiving status information instructs a fourth device to send data to the first device according to the data receiving status information. It is unclear how the data receiving status information that is reported to a parent node of the second device instructs a fourth device to send data to the first device. There appears to be a gap between reporting the data receiving status information to a parent node and the data receiving status information instructing a fourth device to send data.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 24-26, and 183-185 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 24, and 183, the claim element “the data receiving status information instructs a fourth device to send data to the first device according to the data receiving status information” is vague and indefinite.
Claims 8, 24, and 183 have been amended to recite the second device reporting the data receiving status information of the first device to a parent node of the second device and further recite the data receiving status information instructs a fourth device to send data to the first device according to the data receiving status information. It is unclear how the data receiving status information that is reported to a parent node of the second device instructs a fourth device to send data to the first device. There appears to be a gap between reporting the data receiving status information to a parent node and the data receiving status information instructing a fourth device to send data.
Claims 9, 10, 25, 26, 184, and 185 are rejected for the same reasons as claims 8, 24, and 183 above.

Allowable Subject Matter
Claims 11, 12, 27, 28, 186, and 187 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/18/2022